
	
		III
		110th CONGRESS
		1st Session
		S. RES. 51
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2007
			Mr. Rockefeller, from
			 the Select Committee on
			 Intelligence, reported the following original resolution;
			 which was referred to the Committee on
			 Rules and Administration
		
		RESOLUTION
		Authorizing expenditures by the Select
		  Committee on Intelligence.
	
	
		1.Authority to make
			 expendituresIn carrying out
			 its powers, duties, and functions under Senate Resolution 400, agreed to May
			 19, 1976 (94th Congress), as amended by Senate Resolution 445, agreed to
			 October 9, 2004 (108th Congress), in accordance with its jurisdiction under
			 section 3 and section 17 of such Senate Resolution 400, including holding
			 hearings, reporting such hearings, and making investigations as authorized by
			 section 5 of such Senate Resolution 400, the Select Committee on Intelligence
			 is authorized during the periods from March 1, 2007, through September 30,
			 2007, from October 1, 2007, through September 30, 2008, and from October 1,
			 2008, through February 28, 2009, in the Committee's discretion—
			(1)to make
			 expenditures from the contingent fund of the Senate;
			(2)to employ
			 personnel; and
			(3)with the prior
			 consent of the department or agency of the United States concerned and the
			 Committee on Rules and Administration, to use on a reimbursable or
			 nonreimbursable basis, the services of personnel of any such department or
			 agency.
			2.Amount of
			 expenditures
			(a)March 1, 2007,
			 through September 30, 2007The expenses of the Select Committee on
			 Intelligence for the period March 1, 2007, through September 30, 2007, under
			 this resolution shall not exceed $3,334,682.15, of which amount—
				(1)not to exceed $32,083.00 may be expended
			 for the procurement of the services of individual consultants, or organizations
			 thereof (as authorized by section 202(i) of the Legislative Reorganization Act
			 of 1946 (2 U.S.C. 72a(i)); and
				(2)not to exceed $5,834.00 may be expended for
			 the training of the professional staff of such Committee (under procedures
			 specified by section 202(j) of the Legislative Reorganization Act of 1946 (2
			 U.S.C. 72a(j)).
				(b)October 1,
			 2007, through September 30, 2008For the period October 1, 2007,
			 through September 30, 2008, expenses of the Select Committee on Intelligence
			 under this resolution shall not exceed $5,848,084.42, of which amount—
				(1)not to exceed
			 $55,000.00 may be expended for the procurement of the services of individual
			 consultants or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i)); and
				(2)not to exceed
			 $10,000.00 may be expended for the training of the professional staff of such
			 Committee (under procedures specified by section 202(j) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 72a(j)).
				(c)October 1,
			 2008, through February 28, 2009For the period October 1, 2008,
			 through February 28, 2009, expenses of the Select Committee on Intelligence
			 under this resolution shall not exceed $2,483,179.75, of which amount—
				(1)not to exceed
			 $22,917.00 may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 194 (2 U.S.C. 72a(i)); and
				(2)not to exceed
			 $4,166.00 may be expended for the training of the professional staff of such
			 Committee (under procedures specified by section 202(j) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 72a(j)).
				3.ReportThe Select Committee on Intelligence shall
			 report the Committee's findings, together with such recommendations for
			 legislation as the Committee deems advisable, to the Senate at the earliest
			 practicable date, but not later than February 28, 2009.
		4.Expenses paid
			 from the contingent fundExpenses of the Select Committee on
			 Intelligence authorized to be paid under this resolution shall be paid from the
			 contingent fund of the Senate upon vouchers approved by the chairman of the
			 Committee, except that vouchers shall not be required—
			(1)for the disbursement of salaries of
			 employees paid at an annual rate;
			(2)for the payment of telecommunications
			 provided by the Office of the Sergeant at Arms and Doorkeeper, United States
			 Senate;
			(3)for the payment of stationery supplies
			 purchased through the Keeper of the Stationery, United States Senate;
			(4)for payments to the Postmaster, United
			 States Senate;
			(5)for the payment of metered charges on
			 copying equipment provided by the Office of the Sergeant at Arms and
			 Doorkeeper, United States Senate;
			(6)for the payment of Senate Recording and
			 Photographic Services; or
			(7)for payment of franked and mass mail costs
			 by the Sergeant at Arms and Doorkeeper, United States Senate.
			5.Authority for
			 agency contributionsThere are
			 authorized such sums as may be necessary for agency contributions related to
			 the compensation of employees of the Select Committee on Intelligence, from
			 March 1, 2007, through September 30, 2007, from October 1, 2007, through
			 September 30, 2008, and from October 1, 2008, through February 28, 2009, to be
			 paid from the Appropriations account for Expenses of Inquiries and
			 Investigations.
		
